            Case 9:19-bk-09731-FMD           Doc 23     Filed 03/27/20     Page 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                   MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

IN RE: EDWARD YOUNG and
MINNIE YOUNG                                                  CASE NO. 9:19-bk-09731-FMD
Debtors
_______________________________/

         DEBTOR’S OBJECTION TO CLAIM NO. 4-1 OF STACEY MANESS

                             NOTICE OF OPPORTUNITY TO
                          OBJECT AND REQUEST FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
without further notice or hearing unless a party in interest files a response within 30 days
from the date set forth on the attached proof of service, plus an additional three days for
service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk of
the Court at Clerk of the Court at United States Bankruptcy Court, 801 N. Florida Avenue,
Suite 555, Tampa, FL 33602-3899 and serve a copy on the movant’s attorney FRANK
RIBEL, JR., 25 East Oak Street, Arcadia, FL 34266, and any other appropriate persons
within the time allowed.

If you file and serve a response within the time permitted, the Court will either schedule
and notify you of a hearing or consider the response and grant or deny the relief requested
without a hearing. If you do not file a response within the time permitted, the Court will
consider that you do not oppose the relief requested in the paper, will proceed to consider
the paper without further notice or hearing, and may grant the relief requested.

The Debtor(s), EDWARD YOUNG and MINNIE YOUNG, by the undersigned attorney, hereby
Objects to the claim No. 4-1 of STACEY MANESS and would show:

STACEY MANESS filed a claim and alleged that said claim was in the amount of $100,000.00

   1. Debtor’s objections are that said claim is disputed;
   2. That said claim is not properly documented and that debtor is unable to ascertain what is
      the basis for the alleged claim and how it attained such an excessive alleged balance;
   3. The claim is speculative and not established by written and signed documentation nor
      established through legal process;
   4. Other grounds to be assigned.

WHEREFORE, Debtor requests that this Honorable Court; enter an Order approving said
objection, finding the claim to be invalid and grant such other and further relief as it shall deem
to be fair and equitable.
           Case 9:19-bk-09731-FMD        Doc 23    Filed 03/27/20   Page 2 of 2




                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been served by electronic
notice to the following, Stacey Maness c/o Christina Goldberg, Esq., Luhrsen Goldberg, LLC,
Attorney for Plaintiff, 6954 Professional Parkway East, Lakewood Ranch, Florida 34240
cag@lginjuryfirm.com, Jon Waage, Trustee, and U.S. TRUSTEES OFFICE, this 27th day of
March, 2020.




                                                        _/s/ Frank Ribel, Jr_______
                                                        FRANK RIBEL, JR.
                                                        Florida Bar No. 0290981
                                                        ZACHARY RIBEL
                                                        Florida Bar No. 0098093
                                                        Attorney for Debtor(s)
                                                        25 East Oak Street
                                                        Arcadia, FL 34266
                                                        (863) 494-7139
                                                        frankribeljrlawyer@embarqmail.com
                                                        zmribel@eagle.fgcu.edu
